ON RETURN TO REMAND

TAYLOR, Judge.
The appellant, Ky Van Vo, was convicted of murder and of assault in the first degree. We remanded this cause to the Circuit Court for Mobile County because the evidence presented at trial did not bring the offense under the statute defining assault in the first degree but did prove that the offense constituted assault in the second degree. We instructed the court to set aside the appellant’s conviction for assault in the first degree and to enter a judgment of guilty of assault in the second degree. Vo v. State, 612 So.2d 1323 (Ala.Cr.App.1992). The state petitioned the Alabama Supreme Court for certiorari review; that court denied the petition on February 19, 1993. The return to remand was filed in this case on April 14, 1993.
The trial court has complied with our directions and has entered a judgment of guilty of assault in the second degree. It has further sentenced the appellant for assault in the second degree to a term of 10 years’ imprisonment. The judgment in this cause is due to be affirmed.
AFFIRMED.
All the Judges concur.